Citation Nr: 9920380	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adaptive housing or a special home adaptation grant.

2.  Entitlement to an automobile or other conveyance or 
special adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran had active duty service from April 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decision rendered in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to a certificate of eligibility for specially 
adaptive housing or a special home adaptation grant, and 
denied a claim of entitlement to an automobile or other 
conveyance or special adaptive equipment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have blindness in both eyes or the 
loss or loss of use of both lower extremities, one upper 
extremity, both hands, or the residuals of organic disease or 
injury which preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 

3.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
specially adaptive housing or a special home adaptation grant 
have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 
C.F.R. §§ 3.809, 3.809a (1998).

2.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A.           
§§ 3901, 3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a); that is, the claims presented are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply to the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Moreover, after reviewing the reports of VA 
examinations dated in April 1997 and February 1998, the Board 
finds that the reports of these examinations, together with 
other evidence in the veteran's claims files, provides an 
adequate evidentiary record upon which to resolve the issue 
on appeal. 

Records from Bradley J. Morse, M.D., dated between March and 
April of 1996, show that the veteran underwent an 
arthroscopic examination of the left knee, and a left knee 
chondroplasty.  The final diagnoses were severe 
chondromalacia, and osteochondritis of the left patella.

A VA examination report, dated in April 1997, shows that the 
veteran complained of constant pain in both knees aggravated 
by prolonged sitting and standing, and that he could not walk 
more than one block.  He stated that he had occasional knee 
buckling and "giving out" of his knees.  He said that he 
wore soft knee braces at all times.  On examination, the 
veteran had difficulty ambulating.  The right knee had 
extension to 0 (zero) degrees, and flexion to 65 degrees.  
There was soft tissue swelling.  There was no laxity noted on 
the anterior drawer test, but there was lateral instability 
and crepitus present, as well as disuse atrophy of the 
quadriceps.  As for the left knee, it had extension to 0 
(zero) degrees, and flexion to 75 degrees.  There was 
swelling, crepitus and lateral instability.  There was no 
laxity noted on the anterior drawer test.  An X-ray report 
noted orthopedic staples in the anterior proximal tibia, and 
mild degenerative changes in the right knee.  The left knee 
was normal.  The diagnoses were residuals, postoperative 
multiple surgeries of the right knee, and residuals, 
postoperative, left knee.

The claims file contains VA examination reports for the 
joints and spine, each dated in February 1998.  A review of 
the joints examination report shows that the veteran 
complained of bilateral knee pain, with the left knee 
predominantly worse.  He reported having worn knee braces for 
about the last four years, and having used a cane for about 
the last 21/2 years.  He complained that his knees gave out 
once or twice a day.  He stated that he was able to drive and 
do some chores, although he could not lift more than 15 to  
20 pounds and he could not mow his lawn or vacuum.  On 
examination, the right knee had extension to 0 (zero) 
degrees, and flexion to 60 degrees, with swelling and lateral 
instability.  The left knee had extension to 0 (zero) 
degrees, and flexion to 70 degrees, with slight swelling and 
some lateral instability.  Both knees had crepitus and marked 
pain on flexion.  The veteran walked with a slight limp and 
with his weight bearing predominantly on the right lower 
extremity.  X-rays revealed arthritis changes in both knees, 
worse on the right.  The diagnoses were postoperative 
residuals, left and right knees.

A review of the spine examination report shows that the 
veteran complained of constant back pain.  He stated that he 
wore a back brace and that he could not walk more than one-
half of a block due to back and knee pain.  On examination, 
there was mild spasm of the paravertebral muscles.  The 
veteran had forward flexion to 75 degrees, and backward 
extension to 20 degrees.  Lateral flexion was to 40 degrees, 
bilaterally, and rotation was to 30 degrees, bilaterally.  
The lower extremities were neurologically intact.  The 
diagnosis was intervertebral disc syndrome.

The veteran is service connected for hypertensive heart 
disease with ischemia, evaluated as 30 percent disabling; 
internal derangement, left knee, status post chondroplasty, 
evaluated as 30 percent disabling; a right knee meniscectomy, 
evaluated as 30 percent disabling; and a low back 
disorder/intervertebral disc syndrome, evaluated as 20 
percent disabling.  The veteran's combined disability rating 
is 80 percent.  In addition, in November 1997, he was granted 
a total disability evaluation on the basis of individual 
unemployability (TDIU). 

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (1998). 


I.  Specially Adaptive Housing/Special Home Adaptation Grant

The veteran argues that he is entitled to a certificate of 
eligibility for specially adaptive housing or a special home 
adaptation grant.  In particular, he argues that he requires 
knee braces and a cane to ambulate, that his knee pain is so 
severe that he has balance problems, to include falling, and 
that he cannot climb stairs.  He states that he therefore 
needs to purchase a single-story house. 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran with 
service after April 20, 1898, who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss of use of 
one upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R.§ 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations may be issued to a veteran 
with applicable service, if the following requirements are 
met: (a) the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a); and (b) the veteran is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A.    § 2101(b) (West 1991); 38 C.F.R. 
§ 3.809a.
 
The Board finds that the veteran does not satisfy the 
criteria for a certificate of eligibility for specially 
adaptive housing or a special home adaptation grant.  
Although it is clear that the veteran has impaired function 
of his back and knees, the Board finds that he has not shown 
that he has the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Furthermore, it is clear that the veteran does 
not have the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or the loss or loss of 
use of one lower extremity together with the loss of use of 
one upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  
The Board notes that it is not free to ignore or make 
exceptions to laws passed by Congress.  38 U.S.C.A. § 7104 
(West 1991).  In this instance, the applicable law is quite 
specific as to the criteria for the benefit sought on appeal.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that there is no legal basis to award a certificate of 
eligibility for specially adaptive housing or a special home 
adaptation grant.  Accordingly, the claim must be denied.  38 
U.S.C.A. § 2101(b); 38 C.F.R. §§ 3.809, 3.809a. 


II.  Automobile or Other Conveyance or Special Adaptive 
Equipment

The veteran essentially argues that his back and lower 
extremities are so impaired due to his service-connected 
disabilities that he is eligible for financial assistance for 
the purchase of adaptive equipment.  In particular, he argues 
that he needs to purchase a van because he cannot get in and 
out of a regular car.  He has stated that both of his legs 
will collapse on occasion when he has back spasms.  He said 
that he requires  a cane to walk. 

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).
  
The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the evidence 
shows that the veteran has chronic knee pain and 
intervertebral disc syndrome, the evidence also shows that 
the veteran has use of both lower extremities, with no 
evidence of neurological deficit.  There is nothing in the 
claims file to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, the loss, or loss of use of, a foot or a hand, 
or permanent impairment of vision of both eyes to the 
required specified degree.  The fact is that the medical 
evidence does not provide any findings to suggest a degree of 
impairment resulting in loss of use.  Accordingly, the Board 
must find that the preponderance of the evidence is against 
the veteran's claim, and that entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment must be denied.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R.           §§ 3.808, 4.63. 

The Board has considered the veteran's argument that to the 
effect that he has effectively lost the use of his right 
and/or left lower extremities.  However, the Board still must 
conclude that the evidence does not show that he has a loss 
of actual remaining function of the either leg or either foot 
due to his service-connected disabilities such that he would 
be equally well served by an amputation stump at the site of 
election below either knee, with use of a suitable 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2)(i); 4.63.

In summary, the clinical findings do not show that the 
veteran has met the 
applicable criteria at this time.  Based on the foregoing 
discussion, the claim of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment must be denied.





III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  

ORDER
 
Entitlement to a certificate of eligibility for specially 
adaptive housing or a special home adaptation grant is 
denied.

Entitlement to an automobile or other conveyance or special 
adaptive equipment is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

